                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION



DEMOLITION CONTRACTING &                          §
DISPOSAL                                          §
                                                  §   Civil Action No. 4:18-cv-270
v.                                                §   Judge Mazzant
                                                  §
BEAUTICONTROL, INC.                               §


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Interpleader Defendants B.F. Equipment & Scrap Metal

(“B.F. Equipment”) and Frank Adams’ (“Adams”) Amended Motion to Dismiss (Dkt. #17). After

carefully considering the motion, and the corresponding response (Dkt. #22) and reply (Dkt. #23),

the Court concludes that the motion should be granted.

                                       BACKGROUND

       Plaintiff Demolition Contracting & Disposal (“Demolition Contracting”) is a New Jersey

sole proprietorship that buys and sells equipment for the manufacture and packaging of drugs,

foods, and beauty products, among other goods. Demolition Contracting alleges that, in September

2017, it contracted with Defendant Beauticontrol, Inc., a cosmetics and skincare product

manufacturer, to purchase manufacturing equipment (the “Equipment”) from a Beauticontrol

facility in Carollton, Texas, which was shutting down. Under this alleged contract, which purports

to “be governed by the laws of the State of New Jersey” (Dkt. #1, Exhibit 1 at p. 8), Demolition

Contracting would provide Beauticontrol with an initial $20,000 deposit in early-October of 2017

before paying an additional $912,900 a few weeks later. Acting on Demolition Contracting’s

behalf, B.F. Equipment and Adams, New Jersey citizens, subsequently wired Beauticontrol

$20,000 that would go toward the purchase of the Equipment (Dkt. #17, Exhibit 1). Adams
explains in a sworn affidavit that he and B.F. Equipment were willing to help facilitate this

transaction because they had intended to purchase the Equipment from Demolition Contracting

after it was shipped to New Jersey.

        The parties agree that, on receiving the $20,000, Beauticontrol did not sell Demolition

Contracting the Equipment. Demolition Contracting filed suit against Beauticontrol thereafter for

breach of the alleged contract. Beauticontrol denies being aware that Demolition Contracting

“claimed to have entered into a contract to purchase equipment from Beauticontrol” (Dkt. #6 at p.

11) and, instead, contends that it had no idea why the Interpleader Defendants wired it $20,000

and that it tried to return the $20,000 to either Demolition Contracting or B.F. Equipment/Adams,

to no avail.    On this basis, Beauticontrol brings cross-claims for interpleader against B.F.

Equipment and Adams (collectively, the “Interpleader Defendants”), seeking to deposit the

$20,000 in the Court registry in exchange for relief from any claims or obligations from Demolition

Contracting, B.F. Equipment, and/or Adams in regard to that amount. B.F. Equipment and Adams,

however, argue that the Court lacks personal jurisdiction over either of them.

                                       LEGAL STANDARD

        Under the Federal Rules of Civil Procedure, a federal court sitting in diversity may exercise

jurisdiction over a non-resident defendant only if permitted under state law. Alpine View Co. v.

Atlas Copco AB, 205 F.3d 208, 214 (5th Cir. 2000) (citing Fed. R. Civ. P. 4(e)(1), 4(h)(1), 4(k)(1)).

        Plaintiff bears the burden of establishing that the non-resident Defendant has contacts with

the forum state sufficient to invoke the jurisdiction of this Court. Fielding v. Hubert Burda Media,

Inc., 415 F.3d 419, 424 (5th Cir. 2005). If there is no evidentiary hearing on a motion to dismiss

for lack of personal jurisdiction, the party asserting jurisdiction must merely present facts sufficient

to constitute a prima facie case of personal jurisdiction. Freudensprung v. Offshore Technical



                                                   2
Servs., Inc., 379 F.3d 327, 342-43 (5th Cir. 2004). The prima facie showing may be established

by the pleadings, depositions, affidavits, or exhibits of record. See Guidry v. U.S. Tobacco Co.,

Inc., 188 F.3d 619, 625 (5th Cir. 1999).         The Court must accept as true the plaintiff’s

uncontroverted allegations and resolve any factual conflicts in favor of the plaintiff.

Freudensprung, 379 F.3d at 343. However, the Court is not required to credit conclusory

allegations, even if uncontroverted. Cent. Freight Lines, Inc. v. APA Transport Corp., 322 F.3d

376, 380 (5th Cir. 2003).

       In deciding whether there is personal jurisdiction over a non-resident defendant, a two-step

analysis is conducted. Ham v. La Cienega Music Co., 4 F.3d 413, 415 (5th Cir. 1993). First,

absent a controlling federal statute regarding service of process, the court must determine whether

the long-arm statute of the forum state permits the exercise of jurisdiction. Id. Second, the court

must decide whether the exercise of jurisdiction comports with due process. Id. The Texas long-

arm statute extends to the limits of due process under the Constitution. Command-Aire Corp. v.

Ontario Mechanical Sales and Service, Inc., 963 F.2d 90, 93 (5th Cir. 1992). As a result, the

determination of a non-resident’s amenability to personal jurisdiction under the Texas long-arm

statute is a federal style inquiry as to whether jurisdiction comports with federal constitutional

guarantees. Bullion v. Gillespie, 895 F.2d 213, 216 (5th Cir. 1990). To meet the requirements of

the due process clause, the non-resident must have some minimum contacts with the forum which

result from an affirmative act or acts, and it must not be unfair or unreasonable to require the non-

resident to defend the suit in the forum state. D.J. Investments, Inc. v. Metzeler Motorcycle Tire

Agent Gregg, Inc., 754 F.2d 542, 545 (5th Cir. 1985); NTE Aviation, Lt. v. LIAT (1974) Ltd., 561

F. Supp. 2d 687, 689 (E.D. Tex. 2007).




                                                 3
           Beauticontrol contends that the Court has specific jurisdiction over the Interpleader

Defendants. 1 Specific jurisdiction exists where the plaintiff alleges a cause of action which grows

out of or relates to a contact between the defendant and the forum state. Helicopteros Nacionales

de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). The Fifth Circuit follows a three-step

analysis in determining whether a court has specific jurisdiction: “(1) whether the defendant has

minimum contacts with the forum state, i.e., whether it purposely directed its activities toward the

forum state or purposefully availed itself of the privileges of conducting activities there; (2)

whether the plaintiff's cause of action arises out of or results from the defendant's forum-related

contacts; and (3) whether the exercise of personal jurisdiction is fair and reasonable.” McFadin v.

Gerber, 587 F.3d 753, 759 (5th Cir. 2009) (quoting Seiferth v. Helicopteros Atuneros, Inc., 472

F.3d 266, 271 (5th Cir. 2006)). “The ‘minimum contacts’ inquiry is fact intensive and no one

element is decisive; rather the touchstone is whether the defendant's conduct shows that it

‘reasonably anticipates being hauled into court.’” Id. (quoting Luv N' Care, Ltd. v. Insta-Mix, Inc.,

438 F.3d 465, 470 (5th Cir. 2006)).

                                                     ANALYSIS

            The Interpleader Defendants could not have reasonably expected to be hauled into court

in this case. Beauticontrol argues that the Interpleader Defendants purposely directed their

activities to Texas by wiring it the $20,000. It notes that Beauticontrol was based in Texas at the

time—even if its principal place of business is now in Florida—and that the $20,000 was

purportedly wired to purchase equipment in Texas. These contacts are insufficient.

           The Fifth Circuit’s decision in Freudensprung is illustrative. In that case, Offshore

Technical Services Inc. (“OTSI”) agreed to supply Willbros West Africa, Inc. (“WWA”) with



1
    The Court therefore does not discuss whether general jurisdiction would exist over the Interpleader Defendants.

                                                           4
personnel to perform offshore drilling work. OTSI subsequently arranged for Fred Freudensprung

to work for WWA through a separate agreement between OSTI and Freudensprung.

Freudensprung was injured while performing pipeline work for WWA, pursuant to his agreement

with OSTI, prompting him to file suit in the Southern District of Texas against both OTSI and

WWA. Thereafter, WWA filed a motion to dismiss for lack of personal jurisdiction, which the

district court granted. On appeal, Freudensprung argued that WWA had purposely availed itself

of the benefits and protections of the state of Texas by:

        (1) contracting with OTSI, a Texas-based corporation, pursuant to the Offshore
        Personnel Supply Agreement;

        (2) contemplating arbitration of any disputes with OTSI arising under that contract
        in Houston, Texas;

        (3) initiating and contemplating a long-term business relationship with OTSI;

        (4) engaging in communications with OTSI in developing and carrying out that
        contract; and

        (5) wiring payments to OTSI in Texas.

Freudensprung, 379 F.3d at 344. The Fifth Circuit was unmoved, reasoning, in pertinent part,

that:

        The significance of these alleged minimum contacts is severely diminished [since]
        the contract at issue specified that it was to be governed by English law and that the
        material portions of the contract, which contemplated the supply of personnel to
        WWAI for its projects in West Africa, were to be performed in West Africa, not
        Texas.

See id. (citing Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773, 778 (5th Cir. 1986); Hydrokinetics,

Inc. v. Alaska Mechanical, Inc., 700 F.2d 1026, 1029 (5th Cir. 1983); Patterson v. Dietze, Inc.,

764 F.2d 1145, 147 (5th Cir. 1985)).

        Adams and B.T. Equipment’s contacts with Texas are even weaker than the insufficient

contacts in Freudensprung. Although WWA wired funds to and communicated with a Texas

                                                  5
resident to execute and perform an agreement it reached with a Texas resident for a long-term

business relationship, in this case, there is no indication that Adams and B.T. Equipment ever

purposely directed any contacts to contract with a Texas resident. To the contrary, Adams states

in an undisputed affidavit that he and B.T. Equipment only wired the $20,000 to Beauticontrol so

that they could buy the Equipment from Demolition Contracting after Demolition Contracting

purchased it from Beauticontrol pursuant to the alleged contract between those parties. That is,

Adams and B.T. Equipment only made contact with Texas, through one wire transfer, because

Demolition Contracting happened to allegedly contract with Beauticontrol, instead of a different

seller in any other state. 2 This is precisely the type of “random, fortuitous, or attenuated”

connection that make the exercise of personal jurisdiction improper. 3 See Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985) (explaining that “purposeful availment” requires that “the

defendant himself . . . create a ‘substantial connection’ with the forum state” and that the mere

presence of “‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts” with the forum state is insufficient)

(emphasis in original).

        Additionally, like in Freudeunsprung, any significance of the contacts Adams and B.T.

Equipment made in facilitating the execution of the alleged contract between Beauticontrol and

Demolition Contracting is substantially undermined by the contract’s inclusion of a New Jersey

choice of law provision. Such a provision suggests that the parties tried to minimize any contacts


2
  Beauticontrol has, in fact, since moved to Florida, thereby weakening Texas’ interest in the interpleader claims.
See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985) (“A State generally has a ‘manifest interest’ in
providing its residents with a convenient forum for redressing injuries.”) (emphasis added).
3
  Indeed, the Fifth Circuit has repeatedly found that payments and/or communications a defendant has made to execute
a contract, without more, do not establish minimum contacts. See Gulf Coast Bank & Trust Co. v. Designed Conveyor
Systems, L.L.C., 717 F. App’x 394, 399 (5th Cir. 2017) (“DCS’s mere sending of payment to Louisiana does not
constitute purposeful availment to establish minimum contacts.”); McFadin v. Gerber, 587 F.3d 753, 760 (5th Cir.
2009) (“We have held that communications relating to the performance of a contract themselves are insufficient to
establish minimum contacts.”); Stuart v. Spademan, 772 F.2d 1185, 1194 (5th Cir. 1985) (“Spademan’s mailing of
payments to the plaintiffs in Texas can hardly be termed significant in terms of determining purposeful availment of
the benefits of the forum state’s laws.”).

                                                         6
    they had with Texas rather than invoking the protection of Texas laws. Compare Holt Oil, 801

    F.2d at 778 (“Although the contractual relationship between Holt and Harvey may have been

    cemented in Texas, the significance of this fact is diminished by the contractual provision

    specifying that Oklahoma law would govern the agreement.”) with Burger King, 471 U.S. at 482

    (reasoning that a Florida choice of law provision reinforced that the defendant purposely availed

    himself of the benefits and protections of Florida laws). Moreover, the alleged contract does not

    anticipate that Adams or B.T. Equipment would have any other interaction with Texas. Adams

    and B.T. Equipment, instead, planned to purchase the equipment from Demolition Contracting, a

    New Jersey resident, after the Equipment was already in New Jersey. See Freudensprung, 379

    F.3d at 345 (noting that the contract “contemplated the supply of personnel to WWAI for its

    projects in West Africa”) (emphasis added). Personal jurisdiction over Adams and B.F. Equipment

    is lacking for these reasons. 4

                                                     CONCLUSION
.            The Interpleader Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction (Dkt.

    #17) is GRANTED. Accordingly, Beauticontrol’s claims for interpleader against Adams and B.F.

    Equipment are DISMISSED WITHOUT PREJUDICE, 5 and the Clerk is DIRECTED to

    terminate the Interpleader Defendants as parties in this action.
          SIGNED this 23rd day of October, 2018.




                                               ___________________________________
                                               AMOS L. MAZZANT
                                               UNITED STATES DISTRICT JUDGE
    4
      The Court therefore need not address Beauticontrol’s arguments on whether exercising personal jurisdiction would
    be fair and reasonable.
    5
      Although the Court could have transferred Beauticontrol’s claims for interpleader to an appropriate court, rather than
    dismissing them for lack of personal jurisdiction, see Herman v. Cataphora, Inc., 730 F.3d 460, 466 (5th Cir. 2013),
    Beauticontrol has indicated that it would prefer a dismissal (Dkt. #26).

                                                               7
